ORDER
GREENE, Chief Judge:
Rule 1(e) of the Court’s Rules of Admission and Practice (Rules) provides for referring cases under those Rules to a standing panel if the Court decides to establish such a panel on a rotating or permanent basis. The Standing Panel on Admission and Discipline (Standing Panel) was created on January 27, 2005, by Miscellaneous Order No. 01-05, to consider disciplinary cases coming before the Court. Pursuant to a December 23, 2004, Resolution of the Board of Judges, on August 1 of each succeeding year, the membership of the panel shall be redesignated so that “the senior judge of the Standing Panel will be replaced by the judge who is immediately junior to the junior judge then on the Standing Panel.”
Upon consideration of the foregoing, it is
ORDERED that, effective immediately, the Standing Panel will consist of Judges Kasold, Hagel, and Moorman.